Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated November 6, 2018 (the “Agreement”), is
entered into by and among Newmark Group, Inc., a Delaware corporation (the
“Company”) and Goldman Sachs & Co. LLC and Cantor Fitzgerald & Co., as
representatives (the “Representatives”) of the initial purchasers listed in
Exhibit A to the Purchase Agreement (as defined below) (the “Initial
Purchasers”).

The Company and the Representatives are parties to the Purchase Agreement, dated
November 1, 2018 (the “Purchase Agreement”), which provides for the sale by the
Company to the Initial Purchasers of $550,000,000 aggregate principal amount of
the Company’s 6.125% Senior Notes due 2023 (the “Securities”). As an inducement
to the Initial Purchasers to enter into the Purchase Agreement, the Company has
agreed to provide to the Initial Purchasers and their direct and indirect
transferees the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Depositary” shall mean the Depository Trust Company, its nominees and their
respective successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.



--------------------------------------------------------------------------------

“Exchange Securities” shall mean senior notes issued by the Company under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement) and to be
offered to Holders in exchange for Registrable Securities pursuant to the
Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Sections 4 and 5 of this Agreement,
the term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities, dated as of
November 6, 2018 between the Company and Regions Bank, as trustee, as the same
may be amended or supplemented from time to time in accordance with the terms
thereof, including the First Supplemental Indenture relating to the Securities,
dated November 6, 2018.

“Initial Purchasers” shall have the meaning set forth in the preamble of this
Agreement.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Holders” shall mean the Holders participating in a given
registration relating to Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities upon the earliest to occur of the
following: (i) when a Registration Statement with respect to such Securities has
become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement; (ii) when such
Securities are eligible to be sold pursuant to Rule 144 under the Securities Act
without compliance with any volume or manner of sale restrictions (or any
similar provision then in force, but not Rule 144A); and (iii) when such
Securities cease to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange and FINRA registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws and comparable non-U.S. laws (including reasonable
fees and disbursements of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus and any amendments or supplements thereto, any
underwriting agreements, securities sales agreements or other similar agreements
and any other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
reasonable and documented out-of-pocket fees and disbursements of the Trustee
and its counsel, (vii) the fees and disbursements of counsel for the Company
and, in the case of a Shelf Registration Statement, the fees and disbursements
of one counsel for the Participating Holders (which counsel shall be selected by
the Participating Holders holding a majority of the aggregate principal amount
of Registrable Securities held by such Participating Holders and which counsel
may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to the performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.

 

3



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
registration statement, including post- effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company that covers all or a portion of the Registrable Securities (but no
other securities unless approved by the Participating Holders holding a majority
in aggregate principal amount of the Registrable Securities covered by such
Shelf Registration Statement) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Actions” shall have the meaning set forth in Section 2(e) hereof.

“Target Registration Date” shall mean August 3, 2019.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company shall
use commercially reasonable efforts to (i) file an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable
Securities for Exchange Securities and (ii) have such

 

4



--------------------------------------------------------------------------------

Registration Statement become effective on or before the Target Registration
Date and remain effective until 180 days after the last Exchange Date for use by
one or more Participating Broker-Dealers. The Company shall commence the
Exchange Offer promptly after the Exchange Offer Registration Statement is
declared effective by the SEC and use commercially reasonable efforts to
complete the Exchange Offer not later than 60 days after such effective date.

After the Exchange Offer Registration Statement has become effective, the
Company shall commence the Exchange Offer for Registrable Securities by mailing,
or delivering in compliance with the applicable procedures of the Depositary and
applicable law the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

(i) that such Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii) the dates of acceptance for exchange of Securities (which shall be a period
of at least 20 Business Days (or such longer period as required by applicable
law) from the date such notice is disseminated) (each, an “Exchange Date”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the Depositary, in each case prior to the close of business on the last
Exchange Date; and

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing its election to have such Securities
exchanged or (B) effecting such withdrawal in compliance with the applicable
procedures of the Depositary.

As a condition to participating in an Exchange Offer, a Holder will be required
to represent to the Company that (i) any Exchange Securities to be received by
it will be acquired in the ordinary course of its business, (ii) at the time of
the commencement of such Exchange Offer it has no arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Securities in violation of the provisions of the
Securities Act, (iii) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Company and (iv) if such Holder is a
broker-dealer that will receive Exchange Securities for its own account in
exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

 

5



--------------------------------------------------------------------------------

As soon as practicable after the last Exchange Date, the Company shall:

(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company shall use commercially reasonable efforts to complete the Exchange
Offer as provided above and shall comply with the applicable requirements of the
Securities Act, the Exchange Act and other applicable laws and regulations in
connection with the Exchange Offer. No Exchange Offer shall be subject to any
conditions, other than that the Exchange Offer does not violate any applicable
law or applicable interpretations of the Staff.

(b) In the event that (i) the Company determines that the Exchange Offer
provided for in Section 2(a) above is not available or may not be completed as
soon as practicable after the last Exchange Date because it would violate any
applicable law or applicable interpretations of the Staff, (ii) the Exchange
Offer is not for any other reason completed by the Target Registration Date or
(iii) the Company receives a written request (a “Shelf Request”) from any Holder
representing that it holds Registrable Securities that are or were ineligible to
be exchanged in the Exchange Offer, the Company shall use commercially
reasonable efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to have such Shelf Registration Statement become effective;
provided that (a) no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Company as is contemplated by
Section 3(b) hereof, and (b) the Company shall be under no obligation to file
any such Shelf Registration Statement before the Target Registration Date.

In the event that the Company is required to file a Shelf Registration Statement
pursuant to clause (iii) of the preceding sentence, the Company shall use
commercially reasonable efforts to file and have become effective both an
Exchange Offer Registration Statement pursuant to Section 2(a) hereof with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Holders after completion of the Exchange Offer.

 

6



--------------------------------------------------------------------------------

The Company agrees to use commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the Securities covered
thereby cease to be Registrable Securities (the “Shelf Effectiveness Period”).
The Company further agrees to supplement or amend the Shelf Registration
Statement and the related Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Participating Holder of
Registrable Securities with respect to information relating to such
Participating Holder, and to use commercially reasonable efforts to cause any
such amendment to become effective, if required, and such Shelf Registration
Statement and Prospectus to become usable as soon as practicable thereafter. The
Company agrees to furnish to the Participating Holders of Registrable Securities
copies of any such supplement or amendment promptly after its being used or
filed with the SEC, as requested by the Participating Holders.

(c) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

In the event that either the Exchange Offer is not completed or a Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, does not become effective on or prior to the Target Registration Date,
the interest rate on the Registrable Securities will be increased by (i) 0.25%
per annum for the first 90-day period following the Target Registration Date and
(ii) an additional 0.25% per annum thereafter until the applicable Exchange
Offer is completed, the Shelf Registration Statement, if required hereby,
becomes effective or the Securities become freely tradable under the Securities
Act; provided that in no event should the interest rate be increased by more
than 0.50% per annum.

If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable on more than two occasions, and such failures to remain
effective or be usable continue for more than 30 consecutive days in any
12-month period, then the interest rate on the Registrable Securities will be
increased by 0.25% per annum commencing on the day after the 30th day of the
second such 30-consecutive-day period and ending on such date that the Shelf
Registration Statement has again become effective or the Prospectus again
becomes usable; provided that in no event shall the interest rate be increased
by more than 0.50% per annum.

(e) The Company shall be entitled to suspend its obligation to file any
amendment to a Shelf Registration Statement, furnish any supplement or amendment
to a Prospectus included in a Shelf Registration Statement, make any other
filing with the SEC that would be incorporated by reference into a Shelf
Registration Statement, cause a Shelf Registration Statement to remain effective
or the Prospectus usable or take any similar action (collectively, “Suspension
Actions”)

 

7



--------------------------------------------------------------------------------

if there is a possible acquisition or business combination or other transaction,
business development or event involving the Company or its subsidiaries that may
require disclosure in the Shelf Registration Statement or Prospectus and the
Company determines that such disclosure is not in the best interest of the
Company and its stockholders or obtaining any financial statements relating to
any such acquisition or business combination required to be included in the
Shelf Registration Statement or Prospectus would be impracticable. Upon the
occurrence of any of the conditions described in the foregoing sentence, the
Company shall give prompt notice of the delay or suspension (but not the basis
thereof) to the Participating Holders. Upon the termination of such condition,
the Company shall promptly proceed with all Suspension Actions that were delayed
or suspended and, if required, shall give prompt notice to the Participating
Holders of the cessation of the delay or suspension (but not the basis thereof).

(f) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2(a) or Section 2(b) hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2(a) and
Section 2(b) hereof.

3. Registration Procedures. (a) In connection with its obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company shall:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company,
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the Participating Holders thereof and (z) shall comply
as to form in all material respects with the requirements of the applicable form
and include or, if permitted by applicable law, incorporate by reference all
financial statements required by the SEC to be filed therewith; and use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(a)(3) of, and Rule 174 under, the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company with the SEC
in accordance with the Securities Act and to retain a copy of any Free Writing
Prospectus not required to be filed;

 

8



--------------------------------------------------------------------------------

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus or preliminary
prospectus, and any amendment or supplement thereto, as such Participating
Holder, counsel or Underwriter may reasonably request in order to facilitate the
sale or other disposition of the Registrable Securities thereunder; and the
Company consents to the use of such Prospectus, preliminary prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or any amendment or supplement thereto
in accordance with applicable law;

(v) use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities, blue sky laws or
comparable non-U.S. laws of such jurisdictions as any Participating Holder shall
reasonably request in writing by the time the applicable Registration Statement
becomes effective; cooperate with such Participating Holders in connection with
any filings required to be made with FINRA; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each
Participating Holder to complete the disposition in each such jurisdiction of
the Registrable Securities owned by such Participating Holder; provided that the
Company shall not be required to (1) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (2) file any general consent to service of
process in any such jurisdiction or (3) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such notice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective and when any amendment or supplement to the
Prospectus has been filed, (2) of any request by the SEC or any other securities
authority for amendments and supplements to a Registration Statement or
Prospectus or for additional information after the Registration Statement has
become effective, (3) of the issuance by the SEC or any other securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of a
Shelf Registration Statement or any post- effective amendment thereto pursuant
to Rule 401(g)(2) under the Securities Act, (4) if, between the applicable
effective date of a Shelf Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (5) of the happening of any event
during the period a Registration Statement is effective that makes any statement
made in

 

9



--------------------------------------------------------------------------------

such Registration Statement or the related Prospectus untrue in any material
respect or that requires the making of any changes in such Registration
Statement or Prospectus in order to make the statements therein not misleading
and (6) of any determination by the Company that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus would be
appropriate;

(vii) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2) under the Securities Act, including by filing an amendment to such
Shelf Registration Statement on the proper form, as soon as reasonably
practicable and provide prompt notice to each Holder of the withdrawal of any
such order or such resolution;

(viii) in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, upon request, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested), if such documents are not available via the SEC’s EDGAR system;

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and, in the case of certificated securities, registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least one Business Day prior to the closing of
any sale of Registrable Securities;

(x) upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
subject to Section 2(e) hereof, use commercially reasonable efforts to prepare
and file with the SEC a supplement or post-effective amendment to the applicable
Exchange Offer Registration Statement or Shelf Registration Statement or the
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and the Company
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Company (in the case of an Exchange Offer Registration Statement) to
suspend use of the Prospectus as promptly as practicable after the occurrence of
such an event, and such Participating Holders, Participating Broker-Dealers and
Initial Purchasers, as applicable, hereby agree to suspend use of the Prospectus
until the Company has amended or supplemented the Prospectus to correct such
misstatement or omission and expressly agree to maintain the information
contained in such notice confidential (except that such information may be
disclosed to its counsel) until it has been publicly disclosed by the Company;

 

10



--------------------------------------------------------------------------------

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or of any document that is to be incorporated by reference into
a Registration Statement or a Prospectus after initial filing of a Registration
Statement, provide copies of such document to the Representatives and their
counsel (and, in the case of a Shelf Registration Statement, to the
Participating Holders and their counsel) and make the representatives of the
Company available for discussion of such document as reasonably requested by the
Representatives or their counsel (and, in the case of a Shelf Registration
Statement, the Participating Holders or their counsel); and the Company shall
not, at any time after initial filing of a Registration Statement, use or file
any Prospectus, any amendment of or supplement to a Registration Statement or a
Prospectus, or any document that is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Representatives and their
counsel (and, in the case of a Shelf Registration Statement, the Participating
Holders and their counsel) shall not have previously been advised and furnished
a copy or to which the Representatives or their counsel (and, in the case of a
Shelf Registration Statement, the Participating Holders or their counsel) shall
reasonably object in writing on a timely basis, except for any document that is
to be incorporated by reference into a Registration Statement or a Prospectus (a
copy of which has been previously furnished as provided in the preceding
sentence) which counsel to the Company has advised in writing is required to be
filed in order to comply with applicable law;

(xii) utilize the CUSIP numbers obtained and made eligible with the Depositary
prior to the closing of the initial offering of the Securities and provided to
the Company for the Exchange Securities or Registrable Securities, as the case
may be;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

(xiv) in the case of a Shelf Registration, make available for inspection upon
written request by a representative of the Participating Holders (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, one firm of attorneys and one firm of accountants
designated by Holders of a majority in aggregate principal amount of the
Registrable Securities to be included in such Shelf Registration and one firm of
attorneys and one firm of accountants designated by such Underwriter, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Company and its subsidiaries reasonably
requested by any such Inspector, Underwriter, attorney or accountant, and cause
the respective officers and employees of the Company to supply all information
reasonably requested by any such Inspector, Underwriter, attorney or accountant
in connection with a Shelf Registration Statement, subject to such
confidentiality agreements as the Company

 

11



--------------------------------------------------------------------------------

may reasonably require and to any applicable privilege; provided that if any
such information is identified by the Company as being confidential or
proprietary, each Person receiving such information shall take such actions as
are reasonably necessary to protect the confidentiality of such information to
the extent such action is otherwise not inconsistent with, an impairment of or
in derogation of the rights and interests of any such Inspector, Participating
Holder or Underwriter);

(xv) in the case of a Shelf Registration, use commercially reasonable efforts to
cause all Registrable Securities covered thereby to be listed on any securities
exchange or any automated quotation system on which similar senior unconvertible
debt securities issued or guaranteed by the Company are then listed if requested
by the Holders of a majority in principal amount of the Registrable Securities
covered by the Shelf Registration Statement, to the extent such Registrable
Securities satisfy applicable listing requirements;

(xvi) if reasonably requested by any Participating Holder, promptly include or,
if permitted by applicable law, incorporate by reference, in a Prospectus
supplement or post-effective amendment such information with respect to such
Participating Holder as such Participating Holder reasonably requests to be
included therein and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as reasonably practicable after the
Company has received notification of and relevant information regarding the
matters to be so included in such filing; and

(xvii) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority in principal amount of the Registrable
Securities covered by the Shelf Registration Statement) in order to expedite or
facilitate the disposition of such Registrable Securities including, but not
limited to, an Underwritten Offering and in such connection, (1) to the extent
possible, make such representations and warranties to the Participating Holders
and any Underwriters of such Registrable Securities with respect to the business
of the Company and its subsidiaries and the Registration Statement, Prospectus
and documents incorporated by reference or deemed incorporated by reference, if
any, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings and consistent with the
applicable representations and warranties in the Purchase Agreement and confirm
the same if and when requested, (2) in connection with an Underwritten Offering,
obtain opinions of counsel to the Company (which counsel and opinions, in form,
scope and substance, shall be reasonably satisfactory to the Participating
Holders and such Underwriters and their respective counsel) addressed to each
Participating Holder and Underwriter of Registrable Securities, covering the
matters customarily covered in opinions requested in underwritten offerings and
consistent with the opinions delivered pursuant to the Purchase Agreement,
(3) in connection with an Underwritten Offering, obtain “comfort” letters from
the independent registered public accountants of the Company (and, if necessary,
any other registered public accountant of any subsidiary of the Company, or of
any business acquired or to be acquired by the Company for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each Participating Holder (to the extent
permitted by applicable professional standards) and Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type

 

12



--------------------------------------------------------------------------------

customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus or Prospectus and (4) in connection with an Underwritten
Offering, deliver such documents and certificates as may be reasonably requested
by the Holders of a majority in principal amount of the Registrable Securities
being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company made pursuant to clause (1) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing and require such Holder to agree in writing to be bound by all
provisions of this Agreement applicable to such Holder. The Company may exclude
from such registration the Registrable Securities of any Holder so long as such
Holder fails to furnish such information or fails to agree in writing to be
bound by all provisions of this Agreement within a reasonable time after
receiving such request. No Holder of Registrable Securities shall be entitled to
additional interest pursuant to Section 2(d) hereof in connection with a Shelf
Registration Statement unless and until such Holder shall have provided all such
information and have agreed in writing to be bound by all provisions of this
Agreement if requested by the Company. Each Holder of Registrable Securities as
to which any Shelf Registration is being effected agrees to furnish promptly to
the Company all information required to be disclosed so that the information
previously furnished to the Company by such Holder is not materially misleading
and does not omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.

(c) In the case of a Shelf Registration Statement, each Participating Holder of
Registrable Securities covered in such Shelf Registration Statement agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 3(a)(vi)(3) or 3(a)(vi)(5) hereof, such Participating
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement until such Participating Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 3(a)(x) hereof and, if so directed by the Company, such Participating
Holder will deliver to the Company all copies in its possession, other than
permanent file copies then in such Participating Holder’s possession, of the
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

(d) If the Company shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders of such Registrable Securities shall have received copies
of the supplemented or amended Prospectus necessary to resume such dispositions.

 

13



--------------------------------------------------------------------------------

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering, subject in each case to consent by the Company (which shall not be
unreasonably withheld or delayed).

(f) No Holder of Registrable Securities may participate in any Underwritten
Offering hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market- making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Company understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
(or, to the extent permitted by law, made available to purchasers) to satisfy
their prospectus delivery obligation under the Securities Act in connection with
resales of Exchange Securities for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company agrees to amend or supplement the Prospectus contained in
the Exchange Offer Registration Statement for a period of up to 180 days after
the last Exchange Date (as such period may be extended pursuant to Section 3(d)
of this Agreement), if requested by one or more Participating Broker-Dealer, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Company further agrees that Participating
Broker-Dealers shall be authorized to deliver such Prospectus (or, to the extent
permitted by law, make available) during such period in connection with the
resales contemplated by this Section 4.

(c) The Initial Purchasers shall have no liability to the Company or any Holder
with respect to any request that they may make pursuant to Section 4(b) above.

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages or liabilities (including, without limitation,
reasonable and documented out-of-pocket legal fees and other expenses incurred
in connection with investigating or defending

 

14



--------------------------------------------------------------------------------

any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus or any “issuer information” (“Issuer Information”) filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Participating Holder furnished to the Company in writing through
the Representatives or any Participating Holder expressly for use therein. In
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in writing in advance by a selling Holder in connection
with any Registration Statement, any Prospectus, any Free Writing Prospectus or
any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, the
directors of the Company, each officer of the Company who signed the
Registration Statement and each Person, if any, who controls the Company, any
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages, liabilities or actions that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Holder furnished to the Company in writing by such Holder expressly for use in
any Registration Statement and any Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, upon request of the Indemnified Person, the
Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 5 that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable and documented
out-of-pocket fees and expenses of such proceeding and shall pay the

 

15



--------------------------------------------------------------------------------

reasonable and documented out-of-pocket fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by the Representatives, (y) for any Holder, its directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company from the offering of the Securities and the Exchange Securities, on the
one hand, and by the Holders from receiving Securities or Exchange Securities
registered under the Securities Act, on the other hand, or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault

 

16



--------------------------------------------------------------------------------

of the Company on the one hand and the Holders on the other in connection with
the statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and the Holders on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any documented out-of-pocket legal or other
expenses incurred by such Indemnified Person in connection with investigating or
defending any such action or claim. Notwithstanding the provisions of this
Section 5, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the officers or directors of or any
Person controlling the Company, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Company represents, warrants and agrees that
(i) the rights granted to the Holders hereunder do not in any way conflict with
and are not inconsistent with the rights granted to the holders of any other
outstanding securities issued or guaranteed by the Company under any other
agreement and (ii) the Company has not entered into, and on or after the date of
this Agreement will not enter into, any agreement that is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

 

17



--------------------------------------------------------------------------------

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent other
than any Registrable Securities owned directly or indirectly by the Company or
any of its affiliates; provided that no amendment, modification, supplement,
waiver or consent to any departure from the provisions of Section 5 hereof shall
be effective as against any Holder of Registrable Securities unless consented to
in writing by such Holder. Any amendments, modifications, supplements, waivers
or consents pursuant to this Section 6(b) shall be by a writing executed by each
of the parties hereto. Each Holder of Registrable Securities outstanding at the
time of any such amendment modification, supplement, waiver or consent
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 6(b), whether or not any
notice, writing or marking indicating such amendment, modification, supplement
waiver or consent appears on the Registrable Securities or is delivered to such
Holder. Each Holder may waive compliance with respect to any obligation of the
Company under this Agreement as it may apply or be enforced by such particular
Holder.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Representatives, the address set
forth in the Purchase Agreement; (ii) if to the Company, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c); and (iii) to such other persons at their respective addresses
as provided in the Purchase Agreement and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section 6(c).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company with respect to any failure by a Holder to comply with, or any
breach by any Holder of, any of the obligations of such Holder under this
Agreement.

 

18



--------------------------------------------------------------------------------

(e) Third Party Beneficiaries. Each Holder shall be a third-party beneficiary to
the agreements made hereunder between the Company and the Initial Purchasers,
and shall have the right to enforce such agreements directly to the extent it
deems such enforcement necessary or advisable to protect its rights or the
rights of other Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
applicable principles of conflicts of laws to the extent the laws of another
jurisdiction would be required thereby.

(i) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NEWMARK GROUP, INC. By:  

/s/ Michael J. Rispoli

  Name: Michael J. Rispoli   Title: Chief Financial Officer

Signature Page to Registration Rights Agreement relating to the issuance and
sale of Newmark Group, Inc.’s 6.125% Senior Notes due 2023



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first written above:

 

GOLDMAN SACHS & CO. LLC By  

/s/ Matt Leavitt

  Name: Matt Leavitt   Title: Managing Director CANTOR FITZGERALD & CO. By  

/s/ Steven Bisgay

  Name: Steven Bisgay   Title: Chief Financial Officer

For themselves and as Representatives of the Initial Purchasers

Signature Page to Registration Rights Agreement relating to the issuance and
sale of Newmark Group, Inc.’s 6.125% Senior Notes due 2023